I concur in the result. The statute does say that "personal service of a copy of the summons and complaint outside of the state is equivalent to publication and deposit in the post office" (italics added), thus giving weight to the argument that an order from the court or clerk is a condition precedent to all constructive service, the personal service being in lieu of publication and mailing merely. But I cannot see how this result would be changed if part of Section 104-5-13, R.S.U. 1933, had been included in Section 104-5-12, as indicated by the opinion. I think the answer lies not in any different arrangement of the sections but in the fact that where personal service out of the state is made, there is given a notice of suit more sure and certain than publication and mailing would assure. The very reason the affidavit or verified complaint is required as a condition for the order of publication and mailing is to make sure that the person requesting such order has shown every reasonable diligence to ascertain the whereabouts of the defendant in order that such person may be reached by mailing if possible. If diligence or good faith in endeavoring to ascertain his whereabouts is not employed, or if sufficient facts are not shown in the affidavit from which it can be inferred that such diligence and good faith were employed, the order itself may be set aside. See Liebhart v. Lawrence, 40 Utah 243, 120 P. 215. But where there is direct and personal service on defendant with a return showing the same, the ultimate desideratum of the whole requirement of affidavit, order, publication, and mailing, i.e., notice to defendant, is accomplished more certainly than by publication and mailing. Hence the necessity for publication and mailing can be dispensed with since the reason which requires them is inapplicable. The "publication" for which personal service of summons and complaint out of this state is a substitute, embraces the whole process of affidavit, order, publication and mailing. See Miller v. Davison, 31 Iowa 435; and Roznik v. Becker, 68 Wn. 63, 122 P. 593, cited in defendant's brief. Therefore, *Page 408 
while a literal reading of Section 104-5-12 and 104-5-13, supports the construction urged by the applicant, the common sense construction is as found in the opinion. For this reason I concur in the result.
I see no reason in this case for considering the effect of the filing of a motion to dismiss action No. 15213. It was not argued in the briefs. The alternative writ of prohibition for reasons above stated must be recalled. No further reason is necessary. If the court had jurisdiction to render judgment in the divorce action No. 15213 thus making that judgment valid, it seems to me to be a work of supererogation to determine that defendant's purported special appearance was in fact a general appearance and for that reason also the lower court had jurisdiction of the case. The validity of the judgment already rendered against him at the time of his general appearance must at all events depend on the jurisdiction of the court at the time it was rendered. A general appearance after it was rendered would not validate it if it was invalid, but would simply permit the court to proceed after general appearance. And if the judgment was valid for the reasons stated in either of these opinions, the effect of a general appearance giving the court jurisdiction of defendant's person where it formerly had jurisdiction only of the res, is entirely irrelevant to the decision and I think somewhat confusing.